        Case 1:20-cv-00240-DAD-SAB Document 84 Filed 04/13/21 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10
11   RONDEL DELBERT GARDNER,                           )   Case No.: 1:20-cv-00240-NONE-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER DIRECTING THE CLERK OF COURT TO
13           v.                                            CLOSE THIS ACTION PURSUANT TO THE
                                                       )   PARTIES’ STIPULATION FOR VOLUNTARY
14                                                     )   DISMISSAL
     GAVIN NEWSOM, et.al.,
                                                       )
15                                                     )   (ECF No. 82)
                     Defendants.                       )
16                                                     )

17           Plaintiff Rondel Delbert Gardner is proceeding pro se and in forma pauperis in this civil rights

18   action pursuant to 42 U.S.C. § 1983.

19           On April 12, 2021, the parties filed a stipulation to dismiss this action with prejudice pursuant

20   to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. (ECF No. 82.)

21           Rule 41(a)(1)(A)(ii) provides in pertinent part that, “the plaintiff may dismiss an action without

22   a court order by filing . . . a stipulation of dismissal signed by all parties who have appeared. A voluntary

23   stipulation to dismiss an action pursuant to Rule 41(a)(1)(A)(ii) automatically terminates the action

24   without operation of a court order. Black Rock City, LLC v. Pershing Cty. Bd. of Comm’rs, 637 F.

25   App’x 488 (9th Cir. 2016) (citing Commercial Space Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077

26   (9th Cir. 1999)). Here, Plaintiff and counsel for the sole defendant in this action have signed and dated
27   a stipulation to dismiss this action, and filed it with the Court.

28

                                                           1
        Case 1:20-cv-00240-DAD-SAB Document 84 Filed 04/13/21 Page 2 of 2



1             Accordingly, this action has been DISMISSED, with prejudice, pursuant to the parties’

2    stipulation. Each party shall bear its own litigation costs and attorney’s fees. The Court retains

3    jurisdiction for purposes of enforcing the settlement for one year.

4             The Clerk of the Court is HEREBY ORDERED to CLOSE the file in this case and adjust the

5    docket to reflect the dismissal pursuant to Rule 41(a)(1)(A)(ii).

6
7    IT IS SO ORDERED.

8    Dated:     April 13, 2021
9                                                       UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
